     Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARK A. HOUSER                                       §
                                                     §
               Plaintiff,                            §
                                                     §
       v.                                            §       4:19-CV-01552
                                                     §
LTD FINANCIAL SERVICES, L.P,                         §
                                                     §
               Defendant.                            §


       DEFENDANT LTD FINANCIAL SERVICES, LP’S MOTION TO DISMISS
              PLAINTIFF’S SECOND AMENDED COMPLAINT &
         SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant LTD Financial Services,

L.P. (‘“LTD’“) hereby moves for dismissal for Plaintiff, Mark A. Houser’s failure to state a claim

which relieve can be granted.

       Plaintiff has now had 2 opportunities to fix its complaint; and again failed to correct its

failure to state a claim of violations of §1692e and §1692f of the FDCPA.

                                         I.      FACTS

       1.      Plaintiff has alleged that defendant violated the Fair Debt Collection Practices Act

and the Telephone Consumer Protection Act.

       2.      Plaintiff alleges that defendant called plaintiff’s cellular phone in connection with

the collection of a ‘“residential loan through United Guaranty Corporation.’“ See Doc. 13 at ¶7-

11. Plaintiff alleges that upon answering phone calls from defendant, plaintiff ‘“experienced a

significant pause, lasting several seconds in length, before being connected with a live

representative.’“ See Doc. 13 at ¶15. Plaintiff alleges that on December 18, 2018 the ‘“subject

consumer debt was no longer collectable by Defendant since the original creditor of the subject

                                                 1
      Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 2 of 8



debt, on whose behalf Defendant was attempting to collect, lost the lawful ability to continue

efforts to collect upon the subject debt.’“ See Doc. 13 at ¶18. Plaintiff also alleges that on

December 14, 2018, plaintiff advised defendant that ‘“that it was no longer allowed to call him’“

and that the debt ‘“became obsolete.’“ Doc. 13 at ¶17 and ¶19. Finally, plaintiff alleges that he

received around 15 phone calls from defendant since advising ‘“it should no longer be calling.’“

See Doc. 13 at ¶20.

       3.      Plaintiff has alleged that by calling plaintiff after the December 14, 2018 phone call

defendant has violated the FDCPA, specifically §1692c(a)(1); §1692(d); §1692e and §1692f.

Plaintiff alleges that calls made after the December 14, 2018 conversation violated §1692c(a)(1);

§1692(d) and §1692e. Plaintiff alleges that defendant attempt to collect on ‘“obsolete’“ debt or

debt that defendant could not ‘“lawfully able to collect upon’“ violated §1692e and §1692f.



                               II.     STANDARD OF REVIEW

       Under Fed. R. Civ. P. 12(b)(6), a complaint should not be dismissed ‘“unless it appears

certain that [plaintiff] can prove no set of facts that would support his claim and would entitle him

to relief.’“ Smith v. Sydnor, 184 F.3d 356, 361 (4th Cir. 1999). The Court must accept all of the

complaint’s well-pleaded allegations as true and view them in the light most favorable to the

plaintiff. Id. at 361. However, that requirement applies only to facts, not to legal conclusions.

Ashcroft v. Iqbal, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). ‘“Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.’“ Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A pleading that offers

‘“labels and conclusions’“ or ‘“a formulaic recitation of the elements of a cause of action will not

do.’“ Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 555). Nor does a complaint suffice


                                                 2
        Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 3 of 8



if it tenders naked assertion[s] devoid of further factual enhancement. Id. 129 S. Ct. at 1949

(quoting Twombly, 550 U.S. at 557).

                                        III.    ARGUMENT

         4.      Plaintiff’s second amended complaint, must be dismissed for the follow reasons:

              (i)    Plaintiff has failed to plead facts to support a violation of FDCPA §1692e; and
                     instead relies upon conclusory statement that the debt became ‘“obsolete’“ or
                     that defendant was ‘“no longer lawfully able to collect upon’“ the debt.
              (ii)   Plaintiff has failed to plead facts to support a violation of FDCPA §1692f
                     because it has failed to allege facts that the debt was uncollectible as a matter
                     of law and failed to allege a violation that is not enumerated in the other
                     provisions of the FDCPA.


         A. Plaintiff failed to plead a violation of §1692e.

         5.      Plaintiff’s failure to plead a cause of action under §1692e was included in

Defendant’s Motion to Dismiss the First Amended Complaint. See Doc. 10 at ¶9-¶12. In

plaintiff’s second amended complaint, in an apparent attempt to correct his failure to state a claim

under §1692e, plaintiff added that the ‘“subject consumer debt was no longer collectable by

Defendant since the original creditor of the subject debt, on whose behalf Defendant was

attempting to collect, lost the lawful ability to continue efforts to collection upon the subject debt.’“

See Doc. 13 at ¶18. The additional information does not change the fact that plaintiff’s alleged

violation of §1692e is only based upon plaintiff’s conclusory statement that defendant did not have

legal authority to collect upon the debt. See Doc. 13 at ¶35. §1692e prohibits a debt collector

from making a false, deceptive, or misleading representation in connection with the collection of

debt.    Plaintiff alleges that the defendant used false and deceptive means (1) by allegedly




                                                   3
      Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 4 of 8



representing that defendant had legal authority to collect the debt; and (2) by making calls to

plaintiff after plaintiff notified the defendant that it was not allowed to call him.’“

       6.      Plaintiff’s claim must be dismissed because (1) plaintiff does not allege that

defendant communicated with plaintiff after the December 14, 2018 phone call or how the

placement of the phone calls was deceptive; and (2) plaintiff failed to allege any facts to support

his allegation that the debt was ‘“obsolete’“ or that it was ‘“no longer lawfully’“ collectible.

       7.        Plaintiff does not allege that there was any communication between plaintiff and

defendant after December 18, 2018. Yet, plaintiff alleges that ‘“Defendant violated §1692e, e(2)

and e(10) when it deceptively represented that it had the legal authority to collect upon the subject

consumer debt.     Doc. 13 at ¶35 (emphasis added).           It is unclear, how there could be a

misrepresentation if there was no communication. Plaintiff also fails to allege how defendant’s

placement of 15 calls after being notified that it ‘“should not be contacting’“ plaintiff was

deceptive. Id. at 36. Plaintiff does not allege that defendant masked its identity or took any other

deceptive actions in connection with placing the calls. Because plaintiff failed to provide any

factual basis of (1) a misrepresentation; or (2) any deceptive means, plaintiff’s claim for violation

of §1692e must be dismissed.

       8.      Plaintiff alleges that defendant violated of §1692e by ‘“deceptively represent[ing]

that it had legal authority to collect upon the subject consumer debt.’“ See Doc. 13 at ¶35.

However, plaintiff fails to allege how or why defendant allegedly did not have ‘“legal authority to

collect’“ the debt. Instead, plaintiff relies upon conclusory statements that the defendant was no

longer legally able to collect the debt. See Doc. 13 at ¶¶18, 19, 20, 23, 35, and 36. Plaintiff’s

inclusion in ¶18 that the debt was no longer collectable because ‘“the original creditor of the

subject debt, on whose behalf Defendant was attempting to collect, lost the lawful ability to



                                                   4
      Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 5 of 8



continue efforts to collect upon the subject debt.’“ See Doc. 13 at ¶18. Although plaintiff used

more words, he did not provide any additional substance. Plaintiff’s statement is still a conclusory

statement. Plaintiff has still not provided any facts to support that the debt was no longer legally

collectible or obsolete.

       9.      Because the plaintiff has had the opportunity to re-plead and failed to plead facts to

support his §1692e, plaintiff’s §1692e claim must be dismissed.

       B. Plaintiff failed to plead a violation of §1692f.

       10.     Plaintiff alleges that defendant violated §1692f by using unfair or unconscionable

means to collect or attempt to collect debt. First, plaintiff alleges that defendant violated §1692f(1)

by attempting to collect a debt that was ‘“uncollectible as a matter of law.’“ Doc. 13 at ¶38.

Plaintiff fails to allege any facts that the subject debt was uncollectible as a matter of law, instead

relying upon its conclusory statements. See Doc. 13 at ¶¶18, 19, 20, 23, 35, and 36. Nor does

plaintiff allege facts that defendant attempted to collect a debt after notification of the alleged

uncollectability of the account on December 18, 2018; instead plaintiff only alleges that calls were

made after December 18, 2018. Because plaintiff has had the opportunity to re-plead and has still

failed to plead facts to support its claim that defendant attempted to collect a debt that was

uncollectible as a matter of law, plaintiff’s §1692f(1) claim must be dismissed.

       11.     Plaintiff next alleges that defendant violated §1692f when it made 15 calls after

‘“being notified to stop.’“ See Doc. 13 at ¶38. Interestingly, in the facts section of the second

amended complaint plaintiff does not state that he told defendant to stop calling, instead he alleges

that ‘“he advised that it was no longer allowed to call him’“ and ‘“advising that it should no longer

be calling.’“ Doc. 13 at ¶17 and ¶20. Plaintiff further alleges that defendant was unfair and

unconscionable because it placed ‘“voluminous phone calls without his permission.’“ Id.             As



                                                  5
      Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 6 of 8



initial matter, a debt collector does need to obtain permission prior to calling a debtor; and

therefore, it cannot be unfair or unconscionable behavior to call a debtor without permission.

Plaintiff seems to be confused between a cease and desist request from a debtor versus an

obligation of a debt collector to obtain permission. Regardless, plaintiff’s claim for a violation of

§1692f must be dismissed because the application of a violation of §1692f is limited to conduct

not enumerated in the other provisions of the FDCPA.

        12.     While the Supreme Court has not ‘“had the occasion to construe the terms ‘unfair’

or ‘unconscionable’ in § 1692f[,]” it stated that ‘“[t]he FDCPA’s legislative history suggests that

Congress intended these terms as a backstop that would enable ‘courts, where appropriate, to

proscribe other improper conduct . . . not specifically addressed’ by the 15 U.S.C. §1692(k)

statute.“ Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1418 n.4 (2017) (quoting S. Rep. No.

95-382, at 4 (1977)). Thus, courts have held that “[i]n light of § 1692f’s legislative history . . . [a]

claim under § 1692f must be based on either conduct within the listed provisions of § 1692f or

based on conduct that does not violate another section of the FDCPA.” Nolan v. Account Control

Tech., Inc., No. A-17-CV-1184-SS, 2018 WL 1903147, at *5 (W.D. Tex. Feb. 23, 2018)

(collection of cases).

        13.     The facts supporting plaintiff’s §1692f claim are the same facts underlying his

§1692c and §1692d claims. Plaintiff has alleged no other misconduct in his second amended

complaint; therefore, plaintiff’s §1692f claim must be dismissed.

                                          CONCLUSION

        Plaintiff’s has had the opportunity to re-plead his claims but he still fails to for violation

of §1692e and §1692f of the FDCPA.




                                                   6
    Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 7 of 8



                             Respectfully submitted,

                                    LTD FINANCIAL SERVICES, L.P.

DATED: August 8, 2019               /s/ Sondra Jurica
                                    Sondra Jurica, 24032486
                                    LTD Financial Services, LP
                                    3200 Wilcrest, Suite 600
                                    Houston, Texas 77074
                                    (713) 414-2100 x 2158
                                    (713) 414-2120 (FAX)
                                    Sondra.jurica@ltdfin.com
                                    General Counsel for Defendant




                                       7
      Case 4:19-cv-01552 Document 14 Filed on 08/08/19 in TXSD Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, a true and accurate copy of the foregoing was filed

with the Clerk of Court using the ECF system which will send notification of such filing to the

attorneys of record.

                                             /s/ Sondra Jurica
                                             Sondra Jurica, 24032486
                                             S.D. Tex. Bar No. 37020
                                             LTD Financial Services, LP
                                             3200 Wilcrest, Suite 600
                                             Houston, Texas 77074
                                             (713) 414-2100 x 2158
                                             (713) 414-2120 (FAX)
                                             Sondra.jurica@ltdfin.com
                                             General Counsel for Defendant




                                                8
